Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered December 5, 2008, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to attempted promoting prison contraband in the first degree and was sentenced in accordance with the plea agreement as a second felony offender to IV2 to 3 years in prison, to be served consecutively to his existing sentence. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of her assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Lahtinen, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.